DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-3, 9-11, 15, and 20 are amended.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “a value of x proximate to the TCO layer is in a range from about 0.05 to about 0.30” in line 18, which is not supported by the specification or previously presented claims.  Applicant’s specification, which discloses “The variable "x" ranges between 0.05<x<0.30 proximate to the TCO layer 1610” in [0072], does not support the recitation “in a range from about 0.05 to about 0.30”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 11 fails to further limit the subject matter of the claim 10 upon which it depends.  “wherein x is less than 0.25” in claim 11 does not further limit the subject matter of “a value of x proximate to the TCO layer is in a range from about 0.05 to about 0.30” in claim 1.  For the purpose of this office action, the recitation of claim 13 will be treated as it is already met by the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 4-5, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) in view of HOTZ (US 20090235986 A1), with evidence provided by WALUKIEWICZ (US 20130074912 A1).
	Regarding claim 1, MacDonald teaches a method of forming a photovoltaic device (see the method of forming CdSexTe1-x Nanocrystal Solar Cell, see Figs. 1, 5-6, METHODS in P6002) comprising the steps of:
depositing a TCO layer over a substrate (see the ITO-coated glass); 
depositing a material comprising CdSe over the TCO layer (see depositing first CdSe/CdTe nanocrystals over the ITO-coated glass) (see Figs. 1, 6, METHODS in P6002); 
depositing a material comprising CdTe to form a precursor layer (see depositing second and third CdSe/CdTe nanocrystals to form a precursor layer) (see Figs. 1, 6, METHODS in P6002);
annealing the precursor layer to form an absorber layer (The thin film is subjected to a CdCl2 treatment followed by thermal annealing to promote crystal growth, which forms CdSeTe layer) (see Figs. 1, 5-6, METHODS in P6002), whereby the CdSe material and at least a portion of the CdTe material interdiffuse to form a CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 5-6, METHODS in P6002);
depositing a material comprising tellurium and zinc, over the absorber layer, to form a back contact over the absorber layer (MacDonald teaches depositing a material comprising oxide and zinc over the absorber layer, to form a back contact (Al) over the absorber layer (see the discussion above, and Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “a material comprising tellurium and zinc”.  However, HOTZ discloses back contact for thin film solar cell, wherein Cu doped CdTe, CdZnTe, Sb2Te3, Bi2Te3 and Te metal can be used in the interface layer or layers to achieve ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer [0042] and in another embodiment the interface layer comprises a plurality of layers, and the plurality of layers comprises a first layer comprising CuxTe where 1≦x≦2 nanoparticles that are sintered and a second layer comprising ZnTe nanoparticles that are sintered [0017].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CuxTe and ZnTe interface layers to form the back contact in the device of MacDonald as taught by HOTZ, because the CuxTe and ZnTe interface layers provides ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer; Therefore, modified MacDonald depositing a material comprising tellurium and zinc (see the ZnTe interface layer), over the absorber layer, to form a back contact over the absorber layer);
wherein: the absorber layer is p-type (see the absorber layer of CdSe0.9Te0.1/ CdSe0.5Te0.5/ CdSe0.1Te0.9 in Fig. 6B; Evidence provided by WALUKIEWICZ discloses p-type CdTexSe1-x (see [0011], p-type CdTexM1-x, where M is Se));
a ratio of Te atoms to a sum of Se atoms and the Te atoms in the absorber layer is between about 99 to 100 and about 60 to 100 (see ‘a ratio of Te atoms of 90 to 100’ in ‘CdSe0.1Te0.9’ of the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9; Given the teachings above, it would have been obvious to have selected ratio within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).); and 
a Se concentration declines across a thickness of the absorber layer toward the back contact (see Fig. 6b; The Se concentration in the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 declines across a thickness of the absorber layer toward the back contact).
	
	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches a ratio of Se atoms to a sum of Se atoms and Te atoms in the absorber layer is between about 5 to 100 and about 10 to 100 (see ‘a ratio of Se atoms of 10 to 100’ in ‘CdSe0.1Te0.9’ of the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9; Given the teachings above, it would have been obvious to have selected ratio within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches activating the absorber layer by contacting a surface of the absorber layer with a material containing chlorine and heating the absorber layer to a temperature in a range of 3500 C to 4750 C for a duration of 90 minutes or less, wherein the material containing chlorine includes at least one of CdCl2, MnCl2, MgCl2, NH4Cl, ZnCl2, or TeCl4 (P6002, The substrates were then placed on a hot plate at 150 oC for 2 min, then immediately dipped into
a 60 oC solution of saturated CdCl2 in methanol for 10 s, rinsed with 1-PrOH, and finally dried under a nitrogen stream. The resulting nanocrystal thin films were sintered by placing the
substrates onto a hot plate at 350 oC for 30 s).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches the material comprising CdSe is a CdSeTe alloy (see CdSe/CdTe nanocrystals).

	Regarding claim 7, regarding the claimed limitations required by claim 1 on which claim 7 depends, MacDonald teaches a method of forming a photovoltaic device (see the method of forming CdSexTe1-x Nanocrystal Solar Cell, see Figs. 1, 5-6, METHODS in P6002) comprising the steps of:
depositing a TCO layer over a substrate (see the ITO-coated glass); 
depositing a material comprising CdSe over the TCO layer (see depositing first CdSe/CdTe nanocrystals over the ITO-coated glass) (see Figs. 1, 6, METHODS in P6002); 
depositing a material comprising CdTe to form a precursor layer (see depositing second CdSe/CdTe nanocrystals to form a precursor layer) (see Figs. 1, 6, METHODS in P6002);
annealing the precursor layer to form an absorber layer (The thin film is subjected to a CdCl2 treatment followed by thermal annealing to promote crystal growth, which forms CdSeTe layer) (see Figs. 1, 5-6, METHODS in P6002), whereby the CdSe material and at least a portion of the CdTe material interdiffuse to form a CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 5-6, METHODS in P6002);
depositing a material comprising tellurium and zinc, over the absorber layer, to form a back contact over the absorber layer (MacDonald teaches depositing a material comprising oxide and zinc over the absorber layer, to form a back contact (Al) over the absorber layer (see the discussion above, and Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “a material comprising tellurium and zinc”.  However, HOTZ discloses back contact for thin film solar cell, wherein Cu doped CdTe, CdZnTe, Sb2Te3, Bi2Te3 and Te metal can be used in the interface layer or layers to achieve ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer [0042] and in another embodiment the interface layer comprises a plurality of layers, and the plurality of layers comprises a first layer comprising CuxTe where 1≦x≦2 nanoparticles that are sintered and a second layer comprising ZnTe nanoparticles that are sintered [0017].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CuxTe and ZnTe interface layers to form the back contact in the device of MacDonald as taught by HOTZ, because the CuxTe and ZnTe interface layers provides ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer; Therefore, modified MacDonald depositing a material comprising tellurium and zinc (see the ZnTe interface layer), over the absorber layer, to form a back contact over the absorber layer);
wherein: the absorber layer is p-type (see the absorber layer of CdSe0.9Te0.1/ CdSe0.5Te0.5/ CdSe0.1Te0.9 in Fig. 6B; Evidence provided by WALUKIEWICZ discloses p-type CdTexSe1-x (see [0011], p-type CdTexM1-x, where M is Se));
a ratio of Te atoms to a sum of Se atoms and the Te atoms in the absorber layer is between about 99 to 100 and about 60 to 100 (see ‘a ratio of Te atoms of 90 to 100’ in ‘CdSe0.1Te0.9’ of the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9; Given the teachings above, it would have been obvious to have selected ratio within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).); and 
a Se concentration declines across a thickness of the absorber layer toward the back contact (see Fig. 6b; The Se concentration in the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 declines across a thickness of the absorber layer toward the back contact).
	Regarding claim 7, MacDonald teaches depositing a second layer of CdTe between the material comprising CdTe and the back contact prior to the annealing step (see depositing third CdSe/CdTe nanocrystals between the second CdSe/CdTe nanocrystals and the ZnO layer prior to the thermal annealing) (see Figs. 1, 5-6, METHODS in P6002).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches prior to annealing, a CdSeTe layer (see the second CdSe/CdTe nanocrystals layer) is disposed between a layer of CdSe (see the first CdSe/CdTe nanocrystals layer) disposed adjacent the TCO layer, and a CdTe layer (see the third CdSe/CdTe nanocrystals layer) disposed over the CdSeTe layer; and whereby the CdTe layer is substantially consumed during the annealing to form the CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 5-6, METHODS in P6002).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	MacDonald teaches prior to annealing, a first layer of CdSe (see the first CdSe/CdTe nanocrystals layer) is deposited over the TCO layer, a first layer of CdTe (see the second CdSe/CdTe nanocrystals layer) is deposited over the first layer of CdSe, and a second layer of CdTe (see the third CdSe/CdTe nanocrystals layer) is deposited over the first layer of CdTe, wherein annealing forms a CdSeTe alloy and the annealing consumes substantially all of the first layer of CdSe (The annealing forms CdSexTe1-x alloy and since all the CdSe/CdTe nanocrystals layer are changed into CdSexTe1-x alloy, the annealing consumes substantially all of the first layer of CdSe in the first CdSe/CdTe nanocrystals layer) (see the rejection of claim 1 and Figs. 1, 5-6, METHODS in P6002).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Modified MacDonald teaches the back contact comprises one or more layers of ZnTe, CdZnTe, or ZnTe:Cu (see the CdZnTe material for the back contact).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Modified MacDonald teaches depositing an interfacial layer comprising copper between the absorber layer and the back contact (see CuxTe interface layer) (see the rejection of claim 1).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) in view of HOTZ (US 20090235986 A1) as applied to claim 1 above, further in view of WARD (US 20120180844 A1).
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “forming a buffer layer between the TCO layer and the absorber layer, wherein the buffer layer comprises Mg, and wherein a peak concentration of Se is located at an interface between the buffer layer and the absorber layer”, MacDonald does not explicitly disclose the claimed feature.  However, WARD discloses a photovoltaic module, wherein it will be appreciated that other material layers such as one or more buffer layers may be deposited between the TCO layer 420 and the active material layer 430 and the buffer layer can be zinc magnesium oxide [0029].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the one or more buffer layers of zinc magnesium oxide between the ITO layer and the CdTe/CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 in the device of MacDonald as taught by WARD, because it is well known to one of the ordinary skill in the art that one or more buffer layers may be deposited between the TCO layer and the active material layer and the one or more buffer layers provide buffering between the two layers.

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the photovoltaic device comprises a layer comprising at least one of: zinc sulfide, cadmium sulfide, cadmium selenide, zinc magnesium oxide, cadmium magnesium sulfide, cadmium tin oxide, indium tin oxide, indium-doped cadmium oxide, aluminum-doped zinc oxide, indium zinc oxide, zinc tin oxide, cadmium oxide, zinc aluminum oxide, zinc silicon oxide, zinc zirconium oxide, tin aluminum oxide, tin silicon oxide, or tin zirconium oxide”, MacDonald does not explicitly disclose the claimed feature.  However, WARD discloses a photovoltaic module, wherein it will be appreciated that other material layers such as one or more buffer layers may be deposited between the TCO layer 420 and the active material layer 430 and the buffer layer can be zinc magnesium oxide [0029].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the one or more buffer layers of zinc magnesium oxide between the ITO layer and the CdTe/CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 in the device of MacDonald as taught by WARD, because it is well known to one of the ordinary skill in the art that one or more buffer layers may be deposited between the TCO layer and the active material layer and the one or more buffer layers provide buffering between the two layers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) in view of HOTZ (US 20090235986 A1) as applied to claim 1 above, further in view of RUSSAK (US 4436558).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the step of depositing the material comprising CdSe and the step of depositing the material comprising CdTe, comprises coevaporating a CdSe source and a CdTe source”, MacDonald teaches the step of depositing the material comprising CdSe and the step of depositing the material comprising CdTe (see the rejection of claim 1), but does not explicitly discloses the claimed “coevaporating a CdSe source and a CdTe source”.  However, RUSSAK discloses electrochemical photovoltaic cells having ternary alloy film, CdSe1-xTex, wherein the present invention is directed to the use of ternary thin film compound semiconductor electrode layers fabricated by (1) vacuum co-evaporation of two compounds with a common cation, CdSe and CdTe, to produce the alloy CdSe1-xTex (0≦x≦1) (C2/L24-32).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method to deposit CdSe/CdTe nanocrystals in MacDonald with the co-evaporation method of two compounds with CdSe and CdTe as taught by RUSSAK, because the simple substitution of a known method known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III } { B }).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) in view of HOTZ (US 20090235986 A1) as applied to claim 1 above, further in view of ZAFAR (US 20080110498 A1).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “depositing a back metal electrode over the back contact, the back metal electrode comprising a MoNx layer adjacent the back contact, an aluminum layer over the MoNx layer, and a chromium layer over the aluminum layer”, MacDonald teaches depositing a back metal electrode over the back contact (see the Al metal layer over the ZnO layer) (see Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “the back metal electrode comprising a MoNx layer adjacent the back contact, an aluminum layer over the MoNx layer, and a chromium layer over the aluminum layer”.  However, ZAFAR discloses a photovoltaic cell including a Group II-VI semiconductor, wherein the photovoltaic cell can also include a chromium layer, a molybdenum nitride, and an aluminum layer in between the chromium layer and the molybdenum nitride (Cr/Al/MoN) and a nitrogen containing metal layer 300 can be deposited on a second semiconductor layer 550 (see [0033], Fig. 2), wherein a metal layer can include layers from multiple elements to increase photovoltaic cell efficiency [0019].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the metal layer in the device of MacDonald with the MoN/Al/Cr layers as taught by ZAFAR, because the metal layers from multiple elements increases photovoltaic cell efficiency, and because both the materials work as a metal electrode in a II-VI semiconductor solar cell, and the simple substitution of a known element known in the art to perform the same function, in the instant case the MoN/Al/Cr layers for providing a metal electrode in a II-VI semiconductor solar cell, is a matter of obviousness (see MPEP 2141 {III } { B }) and because the selection of a known material based on its suitability for its intended use, in this case the MoN/Al/Cr layers for providing a metal electrode in a II-VI semiconductor solar cell, supports a prima face obviousness determination (see MPEP 2144.07: SinClair & Carroll Co. v. Inter Chemical Corp.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (Layer-by-Layer Assembly of Sintered CdSexTe1-x Nanocrystal Solar Cells) in view of HOTZ (US 20090235986 A1) and WEINER (US 20100273287 A1).
	Regarding claim 19, regarding the claimed limitations required by claim 1 on which claim 19 depends, MacDonald teaches a method of forming a photovoltaic device (see the method of forming CdSexTe1-x Nanocrystal Solar Cell, see Figs. 1, 4-6, METHODS in P6002) comprising the steps of:
depositing a TCO layer over a substrate (see the ITO-coated glass); 
depositing a material comprising CdSe over the TCO layer (see depositing first CdSe/CdTe nanocrystals over the ITO-coated glass) (see Figs. 1, 6, METHODS in P6002); 
depositing a material comprising CdTe to form a precursor layer (see depositing second and third CdSe/CdTe nanocrystals to form a precursor layer) (see Figs. 1, 6, METHODS in P6002);
annealing the precursor layer to form an absorber layer (The thin film is subjected to a CdCl2 treatment followed by thermal annealing to promote crystal growth; All CdTe and CdSexTe1-x layers were treated with CdCl2 and annealed at 350 oC for 30s in air, which forms CdTe/CdSeTe layer) (see Figs. 1, 4-6, METHODS in P6002), whereby the CdSe material and at least a portion of the CdTe material interdiffuse to form a CdSeTe alloy (The thermal annealing provides this result) (see Figs. 1, 4-6, METHODS in P6002);
depositing a material comprising tellurium and zinc, over the absorber layer, to form a back contact over the absorber layer (MacDonald teaches depositing a material comprising oxide and zinc over the absorber layer, to form a back contact (Al) over the absorber layer (see the discussion above, and Figs. 1, 5-6, METHODS in P6002), but does not explicitly discloses the claimed “a material comprising tellurium and zinc”.  However, HOTZ discloses back contact for thin film solar cell, wherein Cu doped CdTe, CdZnTe, Sb2Te3, Bi2Te3 and Te metal can be used in the interface layer or layers to achieve ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer [0042] and in another embodiment the interface layer comprises a plurality of layers, and the plurality of layers comprises a first layer comprising CuxTe where 1≦x≦2 nanoparticles that are sintered and a second layer comprising ZnTe nanoparticles that are sintered [0017].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the CuxTe and ZnTe interface layers to form the back contact in the device of MacDonald as taught by HOTZ, because the CuxTe and ZnTe interface layers provides ohmic back contact between a Group II-VI semiconductor absorber layer and back metal layer; Therefore, modified MacDonald depositing a material comprising tellurium and zinc (see the ZnTe interface layer), over the absorber layer, to form a back contact over the absorber layer);
wherein: the absorber layer is p-type (see the absorber layer of CdSe0.9Te0.1/ CdSe0.5Te0.5/ CdSe0.1Te0.9 in Fig. 6B; Evidence provided by WALUKIEWICZ discloses p-type CdTexSe1-x (see [0011], p-type CdTexM1-x, where M is Se));
a ratio of Te atoms to a sum of Se atoms and the Te atoms in the absorber layer is between about 99 to 100 and about 60 to 100 (see ‘a ratio of Te atoms of 90 to 100’ in ‘CdSe0.1Te0.9’ of the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9; Given the teachings above, it would have been obvious to have selected ratio within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).); and 
a Se concentration declines across a thickness of the absorber layer toward the back contact (see Fig. 6b; The Se concentration in the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 declines across a thickness of the absorber layer toward the back contact).
	
	Regarding the claimed “forming a window layer over the TCO layer; wherein: the window layer comprises a n-type semiconductor, the absorber layer is formed over the window layer, the absorber layer is p-type, and forms a p-n junction with the window layer”, MacDonald teaches the absorber layer is p-type (The CdTe layer in the CdTe/CdSeTe layer is p-type), but does not explicitly disclose the claimed feature.  However, WEINER discloses window layer is a film of semiconducting material that creates a p-n junction with absorber layer and allows the maximum number of photons in the energy regime of interest to pass through to absorber layer, wherein the window layer includes at least one of CdS, ZnS (zinc sulphide) (see [0049], Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the CdS or ZnS window layer between the ITO-coated glass and the CdTe/CdSeTe layer, in which the CdS or ZnS window layer is n-type semiconductor and provides p-n junction with the CdTe/CdSeTe layer, in the device of modified MacDonald as taught by WEINER, because the CdS or ZnS window layer allows the maximum number of photons in the energy regime of interest to pass through to absorber layer.  Therefore, modified MacDonald teaches forming a window layer over the TCO layer (see the discussion above, Figs. 1, 5-6 of MacDonald, and Fig. 1 of WEINER); wherein: the window layer comprises a n-type semiconductor (see the CdS or ZnS window layer, which is n-type semiconductor), the absorber layer is formed over the window layer (see the discussion above, Figs. 1, 5-6 of MacDonald, and Fig. 1 of WEINER), the absorber layer is p-type (see the discussion above), and forms a p-n junction with the window layer (see the discussion above).


Response to Arguments
	Applicant's arguments filed on 09/07/2022 have been fully considered.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P8, is not persuasive.
	Evidence provided by WALUKIEWICZ discloses p-type CdTexSe1-x.  MacDonald teaches a ratio of Te atoms of 90 to 100 in ‘CdSe0.1Te0.9’ of the absorber layer of CdSe0.9Te0.1/CdSe0.5Te0.5/CdSe0.1Te0.9 (see Fig. 6b of MacDonald).
	

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726